DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
A Preliminary Amendment was filed on March 15, 2019 cancelling claims 1-12, and adding new claims 13-24. Accordingly, the pending claims and those subject to examination are: Claims 13-24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yopp et al. (US2015/0066284 A1) in view of Wieskamp et al. (US2018/0053411 A1).

Regarding claim 13, Yopp teaches:
A method for operating a motor vehicle, the method comprising: 
determining an item of state information relating to a state of an occupant of the motor vehicle (see Fig. 2, step 210, “detect driver state.”); and 
guiding the motor vehicle in a fully automated manner to a specified target position when a release condition is met (see Fig. 2, step 260 and paragraph 0024 for the autonomous vehicle driving the occupant to the hospital and paragraph 0025 for driving the occupant to a safe location or continuing to drive), 
wherein the release condition is dependent on the state information (see paragraph 0026 for a driver who has become drowsy or fallen asleep but is not experiencing a medical or drug-induced impairment. In that case, the system turns on autonomous driving. This occurs at Fig. 2, step 260. Then the method can proceed to step 275, where, as taught in paragraph 0028 “the driver may provide input to stop the module 106” and exit autonomous driving mode. The driver can only do this if his ability to override the system has not been revoked. See paragraph 0022 for alcohol and drug use resulting in the method “disabling any ability of the driver to override the module 106 and take control of the vehicle.” In other words, the vehicle occupant may wake up from a nap and be allowed to turn autonomy off, but cannot do so if the driver is drunk.); 
Yet Yopp does not appear to explicitly further teach:
wherein guiding the motor vehicle in the fully automated manner to the specified target position comprises 
guiding the motor vehicle independent of at least one traffic regulation that restricts a driving mode of the motor vehicle, or 
guiding the motor vehicle based at least in part on a modified version of the traffic regulation.  
However, Wieskamp teaches:
wherein guiding the motor vehicle in the fully automated manner to the specified target position comprises 
guiding the motor vehicle independent of at least one traffic regulation that restricts a driving mode of the motor vehicle (see paragraphs 0011 and 0013 for a vehicle being authorized to exceed the speed limit. See paragraph 0010 for the vehicle being autonomous.), or 
guiding the motor vehicle based at least in part on a modified version of the traffic regulation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Yopp, to add the additional features of a method wherein guiding the motor vehicle in the fully automated manner to the specified target position comprises guiding the motor vehicle independent of at least one traffic regulation that restricts a driving mode of the motor vehicle, as taught by Wieskamp. The motivation for doing so would be expedite the trip to the hospital or other emergency location, as recognized by Wieskamp and Yopp. Yopp teaches in paragraph 0022 that a vehicle occupant could be “comatose or experiencing a life-threatening reaction” and that the autonomous vehicle would want to take the occupant “to a hospital.” Obviously, time is of the essence. Wieskamp teaches 
 This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, Yopp and Wieskamp teach the method according to claim 13.
Yopp does not appear to explicitly further teach everything else in claim 14.
However, Wieskamp further teaches:
A method wherein the at least one traffic regulation specifies at least one of 
a maximally permissible vehicle speed of the motor vehicle (see paragraphs 0011 and 0013 for breaking the speed limit. See also Fig. 1, item 52 for exceeding the speed limit.), 
a restriction of particular regions in which the motor vehicle can travel, or 
stopping of the motor vehicle at specific positions (see Fig. 1, item 42 for ignoring traffic lights).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Yopp, to add the additional features of a method wherein the at least one traffic regulation specifies at least one of a maximally permissible vehicle speed of the motor vehicle, as taught by 
 This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Yopp and Wieskamp teach the method according to claim 13.
Yopp further teaches a method further comprising: 
recording, by a device on the motor vehicle or a mobile communications device, the state information (see paragraph 0017 for detecting a driver’s pulse, respiration, etc. See also paragraph 0020 for the driver providing a breathalyzer sample to a vehicle computer. See paragraph 0007 for detecting the state information using cameras and motion detectors as well as breathalyzers.); 
transmitting, by the device on the motor vehicle or the mobile communications device, the recorded state information to a central unit (see Fig 2, item 225 for a method of determining if there is a medical emergency, and, if yes, the method will “contact aid” (see step 240) and “receive instructions” (see step 245).);
wherein guiding the motor vehicle in the fully automated manner to the specified target position comprises guiding the motor vehicle following receipt of the release signal (see paragraph 0022 for a teaching that a vehicle occupant could be “comatose or experiencing a life-threatening reaction” and therefore, as taught in paragraph 0024, the autonomous vehicle “may implement driving instructions set forth by an entity providing assistance,” such as instructions to rush an occupant “to a hospital.”).
Yet Yopp does not appear to explicitly further teach: 
wherein the central unit is configured to check the release condition, and to transmit a release signal to the motor vehicle if the release condition is met; and 
receiving, by the motor vehicle, the release signal from the central unit; 
However, Wieskamp teaches: 
wherein the central unit is configured to check the release condition, and to transmit a release signal to the motor vehicle if the release condition is met (see Wieskamp, Fig. 1, item 20 for a controller, which according to paragraph 0012 can be “located remotely from the automated-vehicle 12.” See Fig. 1, item 24 for the controlling receiving a request for a temporary emergency certification. See Fig. 1 item 28 for the controller either granting or denying the request. See paragraph 0013 for the controller being able to determining “when a circumstance exists that justifies the request 24” and granting the request when warranted.); and 
receiving, by the motor vehicle, the release signal from the central unit (see Wieskamp, paragraph 0013, for the controller being able to determining “when a circumstance exists that justifies the request 24” and granting the request when warranted. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Yopp, to add the additional features of a method wherein the central unit is configured to check the release condition, and to transmit a release signal to the motor vehicle if the release condition is met; and receiving, by the motor vehicle, the release signal from the central unit, as taught by Wieskamp. The motivation for doing so would be quickly render medical aid to the vehicle occupant in a safe manner, as recognized by Wieskamp (see paragraph 0002 and 0013). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Yopp and Wieskamp teach the method according to claim 15.
Yopp further teaches a method further comprising: 
determining the target position based at least in part on the ID information (see Yopp, paragraph 0020 for a system that uses a breathalyzer to determine if a vehicle occupant is drunk. See paragraph 0024 for taking a vehicle occupant to the driver’s residence.); and
determining an item of identification (ID) information that identifies at least one of 
a place of residence of at least one of 
the occupant of the motor vehicle (see paragraph 0024).
Yet Yopp does not appear to explicitly further teach: 
determining an item of identification (ID) information that identifies at least one of 
the motor vehicle, 
an occupant of the motor vehicle, 
an owner of the motor vehicle, or 
a place of residence of at least one of 
the owner of the motor vehicle; and 
wherein the central unit is configured to select the motor vehicle as a destination to which the release signal is transmitted based at least in part on the ID information.  
However, Wieskamp further teaches: 
determining an item of identification (ID) information that identifies at least one of 
the motor vehicle (according to the specification of the instant application, page 5, lines 32-33, “an item of ID information that identifies the motor vehicle and/or [other ID data]…can be determined.” Then, according to page 5, line 36, through page 6, line 2, it is “possible for one of a plurality of motor vehicles to be selected, on the basis of the ID information, to which vehicle the release signal can be transmitted and which vehicle can be guided to a target position.” With that in mind, see Wieskamp, paragraph 0013 for a central unit (i.e. the controller 20) that approves a request for temporary emergency certification from a particular vehicle 12. The emergency certification is then transmitted to vehicle 12.),
an occupant of the motor vehicle, 
an owner of the motor vehicle, or 
a place of residence of at least one of 
the owner of the motor vehicle;
wherein the central unit is configured to select the motor vehicle as a destination to which the release signal is transmitted based at least in part on the ID information (The central unit in Wieskamp obviously “identifies the motor vehicle,” in the words of the specification of the instant application, and therefore has ID information on the vehicle 12, because as seen in Wieskamp, Fig. 2 and discussed in paragraph 0016, the individual vehicle 12, out of all the other vehicle’s surrounding it, has received emergency certification. The certification has been sent to only vehicle 12. As taught in paragraph 0015, the central unit also knows the location of the vehicle 12 via GPS. Furthermore, as taught in paragraph 0014, traffic cameras linked to the central unit (i.e. controller 20 in Wieskamp) can “identify” a location of an accident and whether it is advisable to grant a vehicle 12 emergency certification. This is done, as taught in paragraph 0015, by noting that the vehicle 12 is at the scene of an accident.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Yopp, to add the additional features of a method of determining an item of identification (ID) information that identifies the motor vehicle and wherein the central unit is configured to select the motor vehicle as a destination to which the release signal is transmitted based at least in part on the ID information, as taught by Wieskamp. The motivation for doing so would be to allow a particular vehicle “to violate some traffic laws in order to more quickly reach a destination 44 such as a hospital,” as recognized by Wieskamp (see paragraph 0013). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 17, Yopp and Wieskamp teach the method according to claim 15.
Yopp further teaches a method further comprising: 
receiving an updated target position from the central unit or a third-party unit while the motor vehicle is being guided in the fully automated manner to the target position (see paragraph 0023 for a method in which a vehicle makes a call to a “call center” and then “receives instructions…concerning operations to be performed by the autonomous driving module 106” such as “driving route and other driving instructions.” See paragraph 0024 for these instructions possibly including pulling over, going to a hospital or making a “rendezvous with emergency vehicles.” These are updated target positions, since paragraph 0025 teaches that alternatively, the vehicle could simply “continue driving.”); and
guiding the motor vehicle in the fully automated manner to the updated target position upon receipt of the updated target position (see paragraph 0022 for the autonomous driving module 106 safely delivering the driver to his or her destination).  

Regarding claim 18, Yopp and Wieskamp teach the method according to claim 13.
Yopp does not appear to explicitly further teach
A method further comprising: 
determining at least one of 
an anticipated arrival time or 
a duration until arrival 
of at least one possible means of assistance at a current position of the motor vehicle, wherein the release condition is dependent on the at least one of the anticipated arrival time or the duration until arrival.  
However, Wieskamp teaches:
A method further comprising: 
determining at least one of an anticipated arrival time or a duration until arrival of at least one possible means of assistance at a current position of the motor vehicle, wherein the release condition is dependent on the at least one of the anticipated arrival time or the duration until arrival (see paragraphs 0014-0015, 0002, and paragraph 0022).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Yopp, to add the additional features of a method of determining at least one of an anticipated arrival time or a duration until arrival of at least one possible means of assistance at a current position of the motor vehicle, wherein the release condition is dependent on the at least one of the anticipated arrival time or the duration until arrival, as taught by Wieskamp. The motivation for doing so would be to provide medical attention to the vehicle occupant in the quickest possible manner, as recognized by Wieskamp (see paragraphs 0013 and 0016). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 19, Yopp and Wieskamp teach the method according to claim 13.
Yopp further teaches:
A method further comprising 
activating at least one communications device of the motor vehicle when the release condition is met, the at least one communications device configured to allow for communication between an occupant of the motor vehicle and at least one of a central unit or third-party unit external to the vehicle (according to page 2, lines 5-6, a “release condition is met” when there are “particular…emergency situations.” With that in mind, see Yopp, paragraphs 0021-0022 for communicating with “an emergency assistance provider to request assistance.” This can be done by calling a hospital, 911 call center, or other way. See also paragraph 0017 for a driver responding to questions via a human machine interface.)

Regarding claim 20, Yopp and Wieskamp teach the method according to claim 13.
Yet Yopp does not appear to explicitly further teach:
A method further comprising 
actuating at least one notification means of the motor vehicle when the release condition is met, 
the at least one notification means configured to provide other road users with at least one of 
an acoustic notification or 
an optical notification indicating that the motor vehicle is being guided in the fully automated manner.  
However, Wieskamp teaches:

actuating at least one notification means of the motor vehicle when the release condition is met (see paragraph 0019), 
the at least one notification means configured to provide other road users with at least one of an acoustic notification or an optical notification indicating that the motor vehicle is being guided in the fully automated manner (see paragraph 0019). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Yopp, to add the additional features of a method of actuating at least one notification means of the motor vehicle when the release condition is met, the at least one notification means configured to provide other road users with at least one of an acoustic notification or an optical notification indicating that the motor vehicle is being guided in the fully automated manner, as taught by Wieskamp. The motivation for doing so would be to alert other vehicles that the typically non-emergency vehicle is on an “active run” similar to that of an ambulance, that way other vehicles will pull over, as recognized by Wieskamp (see paragraph 0020). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Yet Yopp does not appear to explicitly further teach:
A method, wherein 
the at least one notification means comprises at least one planar illumination element comprising an illumination surface facing surroundings of the motor vehicle, and wherein 
actuating the at least one notification means comprises actuating the at least one planar illumination element so that at least one of 
an illumination color, 
an illumination intensity, or 
a pattern displayed by the planar illumination element can be changed once or repeatedly.  
However, Wieskamp teaches:
A method, wherein 
the at least one notification means comprises at least one planar illumination element comprising an illumination surface facing surroundings of the motor vehicle (see Wieskamp, paragraph 0019 for headlights flashing and “an observable notification device” including “flashing colored light…and/or a siren.”), and wherein 
actuating the at least one notification means comprises actuating the at least one planar illumination element so that at least one of 
an illumination color (see Wieskamp, paragraph 0019 for headlights flashing and “an observable notification device” including “flashing colored light…and/or a siren.”), 
an illumination intensity, or 
a pattern displayed by the planar illumination element can be changed once or repeatedly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Yopp, to add the additional features of a method wherein the at least one notification means comprises at least one planar illumination element comprising an illumination surface facing surroundings of the motor vehicle and wherein actuating the at least one notification means comprises actuating the at least one planar illumination element so that at least one of an illumination color, as taught by Wieskamp. The motivation for doing so would be to alert other vehicles that the typically non-emergency vehicle is on an “active run” similar to that of an ambulance, that way other vehicles will pull over, as recognized by Wieskamp (see paragraph 0020). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 22, Yopp and Wieskamp teach the method according to claim 20.

A method, wherein 
the at least notification means comprises at least one of 
a headlight of the motor vehicle configured to project a symbol to surroundings of the motor vehicle, 
a loudspeaker of the motor vehicle configured to emit sound into the surroundings of the motor vehicle, or 
hazard lights of the motor vehicle configured to project a flash in a specified rhythm.  
However, Wieskamp teaches:
A method, wherein 
the at least notification means comprises at least one of 
a headlight of the motor vehicle configured to project a symbol to surroundings of the motor vehicle, 
a loudspeaker of the motor vehicle configured to emit sound into the surroundings of the motor vehicle, or 
hazard lights of the motor vehicle configured to project a flash in a specified rhythm (see Wieskamp, paragraph 0019 for headlights flashing and “an observable notification device” including “flashing colored light…and/or a siren.”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Yopp, to add the additional features of a method wherein the at least notification means comprises at see paragraph 0020). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 23, Yopp and Wieskamp teach the method according to claim 13.
Yet Yopp does not appear to explicitly further teach:
A method, further comprising
sending at least one notification message to 
at least one further motor vehicle or to 
at least one set of traffic lights while the motor vehicle is being guided in the fully automated manner to the target position, 
wherein at least one of the at least one further motor vehicle unit or the at least one set of traffic lights are controlled based at least in part on the at least one notification message.  

A method, further comprising
sending at least one notification message to 
at least one further motor vehicle (see paragraph 0020 for V2V warnings) or to 
at least one set of traffic lights while the motor vehicle is being guided in the fully automated manner to the target position (see paragraph 0016 for traffic-signal 32 changing when a vehicle 12 receives emergency certification), 
wherein at least one of the at least one further motor vehicle unit or the at least one set of traffic lights are controlled based at least in part on the at least one notification message (see paragraph 0016 for traffic-signal 32 changing when a vehicle 12 receives emergency certification).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Yopp, to add the additional features of a method wherein sending at least one notification message to at least one further motor vehicle or to at least one set of traffic lights while the motor vehicle is being guided in the fully automated manner to the target position, wherein at least one of the at least one further motor vehicle unit or the at least one set of traffic lights are controlled based at least in part on the at least one notification message, as taught by Wieskamp. The motivation for doing so would be to alert other vehicles that the typically non-emergency vehicle is on an “active run” similar to that of an see paragraphs 0015 and 0020). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 24, Yopp teaches:
A motor vehicle comprising a device on the motor vehicle side, 
configured to: 
determine an item of state information relating to a state of an occupant of the motor vehicle (see Fig. 2, step 210, “detect driver state.” See paragraph 0007 for the sensors being cameras, a breathalyzer, etc. These are on the vehicle, or on the “vehicle side,” not on the central unit side, i.e. not on an external server or database.); and 
guide the motor vehicle in a fully automated manner to a specified target position when a release condition is met (see Fig. 2, step 260 and paragraph 0024 for the autonomous vehicle driving the occupant to the hospital and paragraph 0025 for driving the occupant to a safe location or continuing to drive), 
wherein the release condition is dependent on the state information (see paragraph 0026 for a driver who has become drowsy or fallen asleep but is not experiencing a medical or drug-induced impairment. In that case, the system turns on autonomous driving. This occurs at Fig. 2, step 260. Then the method can proceed to step 275, where, as taught in paragraph 0028 “the driver may provide input to stop the module 106” and exit autonomous driving mode. The driver can only do this if his ability to override the system has not been revoked. See paragraph 0022 for alcohol and drug use resulting in the method “disabling any ability of the driver to override the module 106 and take control of the vehicle.” In other words, the vehicle occupant may wake up from a nap and be allowed to turn autonomy off, but cannot do so if the driver is drunk.); 
Yet Yopp does not appear to explicitly further teach:
wherein guiding the motor vehicle in the fully automated manner to the specified target position comprises 
guiding the motor vehicle independent of at least one traffic regulation that restricts a driving mode of the motor vehicle, or 
guiding the motor vehicle based at least in part on a modified version of the traffic regulation.
However, Wieskamp teaches:
wherein guiding the motor vehicle in the fully automated manner to the specified target position comprises 
guiding the motor vehicle independent of at least one traffic regulation that restricts a driving mode of the motor vehicle (see paragraphs 0011 and 0013 for a vehicle being authorized to exceed the speed limit. See paragraph 0010 for the vehicle being autonomous.
guiding the motor vehicle based at least in part on a modified version of the traffic regulation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yopp, to add the additional features of a method wherein guiding the motor vehicle in the fully automated manner to the specified target position comprises guiding the motor vehicle independent of at least one traffic regulation that restricts a driving mode of the motor vehicle, as taught by Wieskamp. The motivation for doing so would be expedite the trip to the hospital or other emergency location, as recognized by Wieskamp and Yopp. Yopp teaches in paragraph 0022 that a vehicle occupant could be “comatose or experiencing a life-threatening reaction” and that the autonomous vehicle would want to take the occupant “to a hospital.” Obviously, time is of the essence. Wieskamp teaches in paragraph 0013 that an autonomous vehicle could temporarily receive authorization “to violate some traffic laws in order to more quickly reach a destination 44 such as a hospital.” 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Albou et al. (US20170305332 A1) teaches in at least paragraphs 0015-0016 display panels with pictograms to r elate emergency situations. 
Berard (US2016/0325528 A1) teaches in at least paragraph 0233 luminous displays on windows to alert people about emergency situations. 
Jin et al.(US2016/0321024 A1) teaches in at least paragraphs 0039 and 0086 panels for displaying emergency info to people outside a  vehicle. 
Sadler  (US2003/0204290 A1) teaches “OK-to-drive” checks for various substances, a “ ‘doc in a box’ system for communicating with a doctor, and measuring various health and biometric information of a driver. 
Weidl (US2014/0135598 A1) teaches sending biometric data on a passenger to a call center. 
Mathissen (US2016/0016467 A1) teaches sensors to check alcohol levels before allowing a driver to drive. 
Quix (US2016/0303967 A1) teaches sending biometric data on a driver to external systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665